Case 1:19-cv-00728-JTN-SJB ECF No. 56, PageID.669 Filed 06/15/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 DALE FREEMAN,

        Plaintiff,
                                                                      Case No. 1:19-cv-728
 v.
                                                                      HON. JANET T. NEFF
 SCOTT L. HOLMES, et al.,

        Defendants.
 ____________________________/


                                             ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant David

Kimmel filed a Motion for Summary Judgment (ECF No. 38). Defendants Scott Holmes, M.D.,

and Kyle Sperling, P.A. filed a Motion for Summary Judgment (ECF No. 40). The matter was

referred to the Magistrate Judge, who issued a Report and Recommendation on May 19, 2021,

recommending that this Court grant the motions and dismiss with prejudice Plaintiff’s Complaint

(ECF No. 55). The Report and Recommendation was duly served on the parties. No objections

have been filed. See 28 U.S.C. § 636(b)(1); W.D. Mich. LCivR 73.2(b). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 55) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motions for Summary Judgment (ECF Nos. 38 &

40) are GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith because Plaintiff failed to file any
Case 1:19-cv-00728-JTN-SJB ECF No. 56, PageID.670 Filed 06/15/21 Page 2 of 2




objections. See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), overruled on

other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: June 15, 2021                                        /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge




                                               2
